Citation Nr: 1144216
Decision Date: 12/02/11	Archive Date: 01/30/12

DOCKET NO.  10-28 449	)        DATE DEC 02 2011

On appeal from the Department of Veterans Affairs Regional Office in New York, New York

THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION 

Appellant represented by:   New York State Division of Veterans' Affairs

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran had active service from June 1952 to June 1954, from September 1954 to August 1957, and from November 1957 to March 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. Jurisdiction of the case remains with the New York RO.

In April 2011, the Veteran presented hearing testimony before the undersigned via videoconference. A transcript of the Board hearing is associated with the claims folder.

As part of his TDIU claim, the Veteran underwent an epilepsy and narcolepsy examination in April 2009 in order to evaluate the current severity of a service-connected seizure disorder. At that time, the medical examiner included a diagnosis of "peripheral neuropathy, metabolic nutritional, mainly related to remote anti-TB medication in 1961."

The Board also notes that VA neurologists have suggested that the Veteran's Parkinson's disease may have been caused by chronic use of anti-psychotic medications related to his psychiatric disability. See, e.g., VA neurology outpatient notes dated April 27, 2009 and May 11, 2009.

Thus, the Board finds that the issues of entitlement to service connection for peripheral neuropathy secondary tuberculosis medication and service connection for Parkinson's disease secondary to a schizoaffective disorder have been reasonably raised by the record; however, neither of these issues has been adjudicated by the Agency of Original Jurisdiction (AOJ). Consequently, the Board does not have jurisdiction over them and they are REFERRED to the AOJ for appropriate action.

-2-

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

The service-connected disability is of such nature and severity as to prevent the Veteran from obtaining and retaining substantially gainful employment.

CONCLUSION OF LAW

The criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestadv. Brown, 5 Vet. App. 524, 529 (1993).

Throughout the appellate period, service connection is in effect for schizoaffective disorder at 70 percent and inactive pulmonary tuberculosis and a seizure disorder, both rated at 0 percent, for a combined rating of 70 percent. As the Veteran meets the threshold percentage requirements for TDIU, the only question remaining is

-3-

whether there is evidence that he is unable to secure substantially gainful occupation as the result of these disabilities. 38 C.F.R. § 4.16(a).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran testified that he worked until 1984 and quit due to his "illness." He contends that he is unable to work because of his service-connected psychiatric disability.

Significantly, in May 2011, the Veteran submitted a statement from his treating VA psychiatrist, Dr. J.K. The psychiatrist wrote that the Veteran had been under his care for many years and was totally and permanently disabled by his chronic schizophrenia with progressive deterioration. He also noted that the Veteran was not expected to stabilize or improve and was unable to do any work in any capacity for the foreseeable future.

The Board further notes that this statement, unlike the psychiatrist's earlier statement that was dated in July 2009 and submitted with the Veteran's notice of disagreement (NOD), specifically states that the Veteran is unemployable due to his schizoaffective disorder.

While this statement was not accompanied by a waiver of the Veteran's right to its initial consideration by the AOJ, given the granting of benefits, there is no prejudice to the Veteran. 38 C.F.R. §§ 19.9, 20.1304(c).

There is no contradicting evidence of record. Therefore, based on the findings of unemployability, and resolving all doubt in favor of the Veteran, the Board finds TDIU is warranted. The appeal is granted.

-4-

VA has a duty to notify and assist claimants for benefits. The decision above grants TDIU. As such, there is no further need to discuss compliance with the duties to notify and to assist.

ORDER 

A TDIU is granted.

L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals




